914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re JONATHAN LEE X, Petitioner.
No. 90-8028.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.

On Petition for Writ of Mandamus.
Johnathan Lee X, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jonathan Lee X, a Virginia prisoner, brought this petition for writ of mandamus seeking an order directing the magistrate to hold an additional evidentiary hearing in an action pending in the district court.  Mandamus relief is rarely granted, and it is only available when there are no other means by which the petitioner may obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).


2
Because X may attack the magistrate's findings by objecting to the magistrate's report, and because he may appeal the final order of the district court, mandamus relief is not available.  Therefore, although we grant leave to appeal in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED